DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/9/21 has been entered.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-13, 15-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0112741 A1 (“Han”) in view of US 2020/0084468 A1 (“Chien”).  
Regarding claim 1, Han discloses a method of video processing, comprising: constructing a motion candidate list for a current block (e.g. see merge candidate list or AMVP candidate list constructed based on HMVP candidates, e.g. see at least paragraph [0007]), wherein the constructing includes determining, based on an index of a history motion vector prediction (HMVP) candidate in an HMVP list (e.g. see index_start, size of the HMVP table N and subsampling rate R, e.g. see paragraph [0137], e.g. see Fig. 6A showing the construction of Merge candidate list 602 by subsampling of HMVP Table 600 with index values ranging from 0 to 15 using parameters index_start =  3, N = 16, R = 4 to select 

in a case of the skipping the pruning, the HMVP candidate is directly added to the motion candidate list. Chien however, teaches wherein in a case of the skipping the pruning, the HMVP candidate is directly added to the motion candidate list (e.g. see if the number of pruning operations reaches the maximum allowed number, the video coder may add new potential candidates to the list without pruning, e.g. see at least paragraphs [0029], [0126]). 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Han and Chien before him/her, to modify the history-based motion vector predictor of Han with Chien in order to reduce the complexity of motion vector predictor list generation through use of a fast pruning algorithm. 
Regarding claim 3, Han further discloses wherein if the index of the HMVP candidate is in a first index range, the pruning is performed (e.g. see Fig. 6A showing the construction of Merge candidate list 602 by subsampling of HMVP Table 600 using parameters index_start =  3, N = 16, R = 4, e.g. see at least paragraph [0140]; it is noted that changing the parameters would result in a different subsampling of the HMVP Table; for example, if  index_start = 15, N = 16, R = 1, then subsampling will be similar to Fig. 7B (i.e. reversed consecutive order) where HMPV with index {15, 14, 13, 12} are potential candidates to be inserted in the merge candidate list 602; since paragraph [0107] discloses that pruning is performed to the HMPV candidates but for less than all potential candidates, then pruning may be applied to a subset of the set of index with {15, 14, 13, 12} in this example; for example pruning may be applied to the first two, or the first three, or the last two, etc., so if pruning is applied to the first two as an example, then the index with range 15-14 is a first range where pruning is performed). 
Regarding claim 4, Han further discloses wherein if the index of the HMVP candidate is in a second index range which is different from the first index range, the pruning is skipped (e.g. see Fig. 6A showing the construction of Merge candidate list 602 by subsampling of HMVP Table 600 using parameters index_start =  3, N = 16, R = 4, e.g. see at least paragraph [0140]; it is noted that changing 
Regarding claim 5, Han further discloses wherein the first index range is [X 1, X2] and the second index range is [X3, X4], X1, X2, X3 and X4 being integers (e.g. see Fig. 6A showing the construction of Merge candidate list 602 by subsampling of HMVP Table 600 using parameters index_start =  3, N = 16, R = 4, e.g. see at least paragraph [0140]; it is noted that changing the parameters would result in a different subsampling of the HMVP Table; for example, if  index_start = 12, N = 16, R = 1, then subsampling will be similar but opposite order to Fig. 7B (i.e. forward consecutive order) where HMPV with index {12, 13, 14, 15} are potential candidates to be inserted in the merge candidate list 602; since paragraph [0107] discloses that pruning is performed to the HMPV candidates but for less than all potential candidates, then pruning may be applied to a subset of the set of index with {12, 13, 14, 15} in this example; for example pruning may be applied to the first two, or the first three, or the last two, etc., so if pruning is applied to the first two as an example, then the index with range 12-13 is a first range where pruning is performed and 14-15 is a second range where pruning is skipped).    
Regarding claim 6, Han further discloses wherein the second index range is [Startldx, K] and the first index range is [K+1, N], StartIdx, K and N being integers (e.g. see Fig. 6A showing the construction of Merge candidate list 602 by subsampling of HMVP Table 600 using parameters index_start =  3, N = 16, R = 4, e.g. see at least paragraph [0140]; it is noted that changing the parameters would result in a different subsampling of the HMVP Table; for example, if  index_start = 12, N = 16, R = 1, then subsampling will be similar but opposite order to Fig. 7B (i.e. forward consecutive order) where HMPV with index {12, 13, 14, 15} are potential candidates to be inserted in the merge candidate list 602; since paragraph [0107] discloses that pruning is performed to the HMPV candidates but for less than all 
Regarding claim 7, Han further discloses wherein at least one of Startldx, K and N is pre-defined (e.g. see at least paragraph [0156]).   
Regarding claim 8, Han further discloses wherein the pruning comprises comparing the HMVP candidate (e.g. see pruning process can be applied on the HMVP candidates in constructing the merge candidate list, e.g. see at least paragraph [0118], and see pruning process includes comparing a candidate against the candidates already present in the current candidate list, e.g. see at least paragraph [0107]) with one or multiple specific motion candidates in the motion candidate list (e.g. see the merge candidate lists 602 and 604 can include one or more merge candidates, for example TMVP, non-adjacent spatial merge candidates, e.g. see at least paragraphs [0139]; also see merge candidate list includes spatial motion vector candidates and TMPV, e.g. see at least paragraph [0117]).   
Regarding claim 10, Han further discloses wherein the one or multiple specific motion candidate comprises a spatial candidate which is derived from a given spatial neighboring block of the current block (e.g. see Fig. 2 illustrating spatial neighboring candidates such as left position (0), above position (1), etc. included in the merging candidate list, e.g. see at least paragraphs [0099]-[0100]).  
Regarding claim 11, Han further discloses wherein the given spatial neighboring block comprises a left spatial neighboring block of the current block or an above spatial neighboring block of the current block (e.g. see Fig. 2 illustrating spatial neighboring candidates such as left position (0), above position (1), etc. included in the merging candidate list, e.g. see at least paragraphs [0099]-[0100]).  
Regarding claim 12, Han further discloses wherein the multiple specific candidates are adjacent in the motion candidate list (e.g. see TMPVP candidate added into a MV candidate list after spatial motion vector candidates, e.g. see at least paragraph [0117]; also see ordering of spatial candidates in the merging candidate list, e.g. see at least paragraph [0100]).  
Regarding claim 13, although Han discloses wherein the pruning comprises full pruning or partial pruning (e.g. see at least pruning, e.g. see at least paragraph [0107]), wherein the full pruning comprises 
Regarding claim 15, Han further discloses wherein whether performing pruning or skipping the pruning (e.g. see pruning process can be applied on the HMVP candidates in constructing the merge candidate list, e.g. see at least paragraph [0118], and see to reduce the complexity of the comparison, the pruning process can be performed for less than all potential candidates to be inserted in the candidate list, e.g. see at least paragraph [0107]); thus, pruning is skipped in at least two ways: 1) pruning is skipped for HMVPs with index different from the subsampled ones, e.g. different index than {3, 7, 11, 15} in Fig. 6A, because they are not even considered to be HMVP candidates in constructing the list or 2) for the HMVP candidates with index that are subsampled, e.g. {3, 7, 11, 15} in Fig. 6A, pruning may be performed or skipped for less than all potential candidates to be inserted in the list) is based on at least one of a status of the motion candidate list before adding the HMVP candidate, and the status of the motion candidate list comprises at least one of the amount of motion candidates in the motion candidate list or types of motion candidates in the motion candidate list (e.g. see at least maximum number of allowable merge candidates, e.g. see at least paragraph [0118]).   
Regarding claim 16, Han further discloses wherein 63 151792670.1Docket No. 130408-8068US02 the HMVP motion candidate is inserted into the motion candidate list at least based on at least one of: the HMVP candidate being different from the one or more motion candidates in the motion candidate list, or existing candidates in the motion candidate list failing to reach a predefined value; or an insertion of the HMVP motion candidate into the motion candidate list is skipped at least based on at least one of: the HMVP candidate being identical to one of the one or more motion candidates in the motion candidate list, or existing candidates in the motion candidate list reaching a predefined value (e.g. see pruning process can be applied on the HMVP 
Regarding claim 17, Han further discloses wherein the current block is coded with one of the modes including a merge mode, or a geometry partition mode (e.g. see merge mode, e.g. see at least paragraphs [0006]-[0007]).  
Regarding claim 18, Han further discloses wherein the conversion comprises encoding the current block into the bitstream (e.g. see encoding device 104 in Fig. 1 and Fig. 9 for converting input video data to bitstream as shown using merge candidate list or AMVP candidate list constructed based on HMVP candidates, and similarly, see video decoder in Figs. 1 and 10 converting encoded video bitstream to decoded video using merge candidate list or AMVP candidate list constructed based on HMVP candidates).  
Regarding claim 19, Han further discloses wherein the conversion comprises decoding the current block from the bitstream (e.g. see encoding device 104 in Fig. 1 and Fig. 9 for converting input video data to bitstream as shown using merge candidate list or AMVP candidate list constructed based on HMVP candidates, and similarly, see video decoder in Figs. 1 and 10 converting encoded video bitstream to decoded video using merge candidate list or AMVP candidate list constructed based on HMVP candidates).    
Regarding claim 22, Han discloses a non-transitory computer-readable recording medium storing a bitstream of a video (e.g. see storage 108 in Fig. 1, e.g. see at least paragraph [0081]) which is generated by a method performed by a video processing apparatus (e.g. see 100 in Fig. 1), wherein the method comprises: constructing a motion candidate list for a current block (e.g. see merge candidate list or AMVP candidate list constructed based on HMVP candidates, e.g. see at least paragraph [0007]), wherein the constructing includes, determining, based on an index of a history motion vector prediction (HMVP) candidate in an HMVP list (e.g. see index_start, size of the HMVP table N and subsampling rate R, e.g. see paragraph [0137], e.g. see Fig. 6A showing the construction of Merge candidate list 602 by subsampling of HMVP Table 600 with index values ranging from 0 to 15 using parameters index_start =  3, N = 16, R = 4 to select candidates with index {3, 7, 11, 15}, e.g. see at least paragraph [0140]), 
Although Han discloses without performing the pruning in response to the pruning being skipped (e.g. see to reduce the complexity of the comparison, the pruning process can be performed for less than 
in a case of the skipping the pruning, the HMVP candidate is directly added to the motion candidate list. Chien however, teaches wherein in a case of the skipping the pruning, the HMVP candidate is directly added to the motion candidate list (e.g. see if the number of pruning operations reaches the maximum allowed number, the video coder may add new potential candidates to the list without pruning, e.g. see at least paragraphs [0029], [0126]). 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Han and Chien before him/her, to modify the history-based motion vector predictor of Han with Chien in order to reduce the complexity of motion vector predictor list generation through use of a fast pruning algorithm. 
	Regarding claims 20-21, the claims recite analogous limitations to the claims above and are therefore rejected on the same premise.   
Claims 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of US 2020/0084468 A1 (“Chien”) in further view of US 2020/0169745 A1 (“Han2”).
Regarding claim 9, although Han discloses wherein the pruning comprises comparing the HMVP candidate (e.g. see pruning process can be applied on the HMVP candidates in constructing the merge candidate list, e.g. see at least paragraph [0118], and see pruning process includes comparing a candidate against the candidates already present in the current candidate list, e.g. see at least paragraph [0107]) with one or multiple specific motion candidates in the motion candidate list (e.g. see the merge candidate lists 602 and 604 can include one or more merge candidates, for example TMVP, non-adjacent spatial merge candidates, e.g. see at least paragraphs [0139]), it is noted Han differs from the present invention in that it fails to particularly disclose wherein each one of the one or multiple specific motion candidates is selected from the motion candidate list based on where the each one is derived from.  Han2 however, teaches wherein each one of the one or multiple specific motion candidates is selected from the motion candidate list based on where the each one is derived from (e.g. see prune the new HMVP candidate by the spatial candidates, and/or TMVP candidates in the merge list, e.g. see at least 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Han, Chien and Han2 before him/her, to incorporate Han2 into the history-based motion vector predictor of Han as modified by Chien in order to perform simplified pruning operations for constructing the motion vector predictor list using HMVP candidates in a way that balances the gains of reducing comparison operations with the costs of having duplicate entries in the motion vector predictor list.  
Regarding claim 14, although Han in view of Chien teaches wherein a determination of applying whether the full pruning or the partial pruning to the current video block depends on at least one of the amount of existing motion candidates in the motion candidate list (Chien: e.g. see at least comparing only with the first N candidates in the candidate list, paragraphs [0120]-[0122]; thus for instance, depending on the number of candidates already in the list, this may be a full pruning or partial pruning if N is equals to or less than the number of candidates already in the list),  it is noted Han differs from the present invention in that it fails to particularly disclose depends on types of motion candidates in the motion candidate list. Han2 however, teaches wherein a determination of applying whether the full pruning or the partial pruning to the current video block depends on at least one of the amount of existing motion candidates in the motion candidate list (e.g. see at least prune the HMVP candidates by the first M candidates, e.g. see at least paragraph [0139]; thus, depending on the number of candidates already in the list, this may be a full pruning or partial pruning if M is equals to or less than the number of candidates already in the list) or types of motion candidates in the motion candidate list (e.g. see prune the new HMVP candidate by the spatial candidates, and/or TMPV candidates, and/or HMVP candidates, e.g. see at least paragraphs [0141]-[0142]). The motivation above in the rejection of claim 9 applies here. 
Response to Arguments
Applicant's arguments filed 12/9/21 have been fully considered but they are not persuasive.
Applicant asserts on pages 7-8 of the Remarks that Han “does not teach the index being used to determine whether the pruning is performed on the candidates, in which, the pruning is selectively performed by comparing the HMVP candidate with one or more existing motion candidates in the motion 
However, the examiner respectfully disagrees. It is noted that the rejection above has been clarified in order to illustrate that the claims are now unpatentable over Han in view of Chien (please see detailed mapping above). Regarding the first argument, it is explained in the above rejection that in Han pruning is skipped in at least two ways: 1) pruning is skipped for HMVPs with index different from the subsampled ones, e.g. different index than {3, 7, 11, 15} in Fig. 6A, because they are not even considered to be HMVP candidates in constructing the list or 2) for the HMVP candidates with index that are subsampled, e.g. {3, 7, 11, 15} in Fig. 6A, pruning may be performed or skipped for less than all potential candidates to be inserted in the list. Thus, the determination whether to perform pruning is based on the index of HMVP. Further regarding the second argument, it is noted that the examiner now relies in the combination of Han in view of Chien to show that the limitations “in a case of the skipping the pruning, the HMVP candidate is directly added to the motion candidate list without performing the pruning in response to the pruning being skipped” is unpatentable. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhao et al., US 2020/0137398 A1, discloses method and apparatus for processing video signal based on inter prediction
Hung et al., US 2020/0112715 A1, discloses a history-based motion vector prediction for inter prediction coding
Hung et al., US 2020/0107017 A1, discloses ultimate motion vector expression based pruning for video coding
Chien et al., US 2020/0059658 A1, discloses history-based candidate list with classificaiton

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Francis Geroleo/Primary Examiner, Art Unit 2485